Case: 14-60148      Document: 00512843567         Page: 1    Date Filed: 11/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 14-60148
                                                                                   FILED
                                                                           November 20, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
EDGAR PATTON,
                                                 Plaintiff-Appellant

v.

PHILLIP “PHIL” BRYANT; RANDAL THOMAS; MICHAEL “MIKE” HOWIE;
JOSEPH H. LOPER, JR.; CHARLES MORGAN, III; AUSTIN VOLLOR;
FRANK G. VOLLOR; CHARLES “DOUG” EVANS; KIMBERLY “KIM” MING;
CAROLYN CRAWLEY MOORE; MICHAEL “MIKE” FULLER; MORRIS
SWEAT; WILLIAM “BILL” WALLER, JR.; JIMMY “JIM” HOOD;
CHRISTOPHER B. EPPS; THREE UNIDENTIFIED U.S. MARSHALS;
DEFORREST “FORREST” ALLGOOD,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:13-cv-485


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Edgar Patton, formerly Mississippi prisoner #
165211, filed a complaint under 42 U.S.C. § 1983 alleging that the defendants,
in relation to his 2009 arrest and subsequent criminal convictions for (1)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60148     Document: 00512843567    Page: 2   Date Filed: 11/20/2014


                                 No. 14-60148

obtaining a thing of value with the intent to defraud and (2) fraudulently using
identifying information to obtain a thing of value, had violated his
constitutional rights and miscalculated his sentence. He appeals the district
court’s dismissal of his complaint under Federal Rule of Civil Procedure
12(b)(6).
      Patton claims that the district court erred by dismissing his claims,
which called into question the validity of his conviction and sentence, as barred
under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). He argues, based on
concurring and dissenting opinions in Spencer v. Kemma, 523 U.S. 1 (1998),
that he should have been allowed to raise his claims in a § 1983 action because
he is no longer in custody and has no habeas remedy available to challenge the
validity of his convictions or sentences.    We have rejected that argument
previously. Randell v. Johnson, 227 F.3d 300, 301 (5th Cir. 2000).
      Next, Patton challenges the dismissal of his claims with prejudice to the
extent they were barred by judicial, prosecutorial, and qualified immunity. He
contends that the defendants were not entitled to immunity because they
engaged in a private conspiracy against him. Patton’s conclusional allegations
are insufficient to pierce any applicable immunity. See Arsenaux v. Roberts,
726 F.2d 1022, 1024 (5th Cir. 1982); see also Holloway v. Walker, 765 F.2d 517,
522 (5th Cir. 1985) (holding that allegations of conspiracy will not void
immunity for judicial acts).
      Finally, Patton contends that the district court erred in denying him
leave to amend his complaint, but he failed to identify any new facts that would
have affected the disposition of his claims. Amendment is not required if it
would be futile.     Whitley v. Hanna, 726 F.3d 631, 648 (5th Cir. 2013),
cert. denied, 134 S. Ct. 1935 (2014).
      AFFIRMED.



                                        2